   Case 2:12-cv-01079-MHT-CSC Document 227 Filed 03/19/21 Page 1 of 3




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

MUSCOGEE (CREEK) NATION,   )
a federally recognized     )
Indian tribe, et al.,      )
                           )                  CIVIL ACTION NO.
     Plaintiffs,           )                   2:12cv1079-MHT
                           )                        (WO)
     v.                    )
                           )
                           )
MARTIN CONSTRUCTION, INC., )
                           )
     Defendant.            )

                              JUDGMENT

    Defendant Martin Construction, Inc., having made a

suggestion of bankruptcy (Doc. 198), and counsel for the

plaintiffs having informed the court that they do not

object to this order (Doc. 226), and bankruptcy counsel

for defendant Martin Construction, Inc., having informed

the court by email (a copy of which is attached) that

said defendant does not object to this order, it is the

ORDER, JUDGMENT, and DECREE of the court:

    (1) That defendant Martin Construction, Inc., is

dismissed and terminated without prejudice to the right

of any party to petition to reinstate this defendant as
    Case 2:12-cv-01079-MHT-CSC Document 227 Filed 03/19/21 Page 2 of 3




a   party    to    pursue      any     claim          embraced   herein     not

adjudicated       in   or    discharged          by    proceedings   in     the

bankruptcy court;

     (2) That such reinstatement, if and when allowed,

will cause the filing date of any claim so reinstated to

relate back to the original filing date of this action

against said party;

     (3) That      any      petition       for    reinstatement      must    be

filed by a party within 60 days after the bankruptcy

court has taken such action that entitles that party to

seek reinstatement; and

     (4) That this order is being entered subject to the

understanding that it should not adversely affect the

plaintiffs’ rights to appeal the order, judgment, and

opinion of the court entered on March 15, 2021 (Doc. 223,

Doc. 224, & Doc. 225).           See Pls.’ Agreement to Entering

Standard Order (Doc. 226) at 1.                        If this order does

adversely affect such rights, the parties may move the

court to vacate it.




                                       2
   Case 2:12-cv-01079-MHT-CSC Document 227 Filed 03/19/21 Page 3 of 3




    The clerk of the court is DIRECTED to mail a copy of

this order to the bankruptcy court.

    This case is closed, and not just administratively

but in full.

    DONE, this the 19th day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   3
